Citation Nr: 1607557	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  14-24 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to January 14, 2011, a rating in excess of 50 percent from January 14, 2011 to October 19, 2012 and a rating in excess of 70 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and June 2013 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  The Veteran presented sworn testimony at a hearing before the undersigned in April 2015.  A transcript of that hearing is of record.

The Veteran was granted service connection for PTSD in an October 2009 rating decision, to which he submitted a Notice of Disagreement (NOD), received by VA in February 2010, challenging the initial disability rating assigned.  In a June 2010 rating decision, his initial rating was increased from 10 percent to 30 percent disabling.  This rating decision did not grant the full benefits sought, and the Veteran did not indicate that this increase satisfied his appeal; however, no Statement of the Case (SOC) was issued in response to the NOD.  

The RO issued additional rating decisions in May 2011 and June 2013 increasing his disability rating for PTSD to 50 percent and 70 percent respectively.  Because no SOC was issued in response to the Veteran's February 2010 NOD, the case has remained in appellate status despite the RO's later issuance of several rating decisions increasing his disability rating.  Myers v. Principi, 16 Vet.App. 228, 235-36 (2002).  "[O]nce an NOD has been filed, further RO decisions, which do not grant the benefit sought, cannot resolve the appeal that remains pending before the Board." Juarez v. Peake, 21 Vet. App. 537, 543 (2008); see also Tablazon v. Brown, 8 Vet.App. 359, 361 (1995) (holding that because the RO did not furnish the claimant with a SOC in response to a timely filed NOD, the claimant was unable to file a timely appeal to the Board, and therefore, the RO decision never became final).  In this case, like in Myers, the October 2009 rating decision did not become final because the RO did not issue a SOC.  Thus, the October 2009 rating decision is on appeal.  

The issue of entitlement to a higher initial rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence shows that the Veteran is precluded from obtaining and maintaining gainful employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§ 4.16(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the Veteran's service-connected disabilities have rendered him unable to secure and follow a substantially gainful occupation, and he is thus entitled to a TDIU pursuant to 38 C.F.R. § 4.16(a).  

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Entitlement to a TDIU is based on an individual's particular circumstances.  38 C.F.R. § 4.16; Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).  Thus, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history, but not his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd, 27 Vet. App. at 85-86; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The ultimate question of whether a veteran is capable of substantial gainful employment is an adjudicatory determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").

A veteran is entitled to a "schedular" TDIU when he or she is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and has at least one disability ratable at 40 percent or more, and sufficient additional disabilities to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  Here, the Veteran's service-connected PTSD is rated at 70 percent disabling, his service-connected tinnitus is rated as 10 percent disabling and he is in receipt of noncompensable ratings for his service-connected hearing loss and mandible fracture.  His total combined rating is 70 percent.  Thus, the Veteran meets the schedular criteria for a TDIU.

The Board further finds that the Veteran has been unable to obtain and maintain substantially gainful employment due to his service-connected disabilities.  The Veteran is currently unemployed and last worked part-time in the winter of 2014 as a carpenter in his home town.  See Hearing Tr. at 12.  He has a high school diploma with no further education.  See May 2010 VA Examination Report.  Other than one position selling cars, he has worked in carpentry and/or construction since his separation from service.  See id.; see also Hearing Tr. at 4.  He reported that he cannot continue to work construction jobs due to his PTSD, hearing loss and tinnitus symptoms.  

He testified that he cannot travel to construction job sites out of town due to his anxiety, which prevents him from leaving his home.  See Hearing Tr. at 4.  An August 2012 VA medical record notes that he reported losing multiple jobs because he refuses to travel away from his home.  He further testified that he cannot operate heavy machinery because he is currently taking Lorazepam, a benzodiazepine, for his PTSD symptoms.  See Hearing Tr. at 6-7.  The Veteran also reported being unable to work with others, stating that he had a problem with anger and outbursts at work, and would become angry if co-workers raised their voices.  See March 2011 VA Examination Report.  He also reported becoming upset and having panic-like attacks at work, causing him to leave early.  See February 2013 VA Examination Report.  

A February 2013 VA examiner noted the Veteran's PTSD symptoms include: depressed mood, anxiety, panic attacks weekly or less often, chronic sleep impairment, flattened affect, disturbances of motivation and mood, irritability or outbursts of anger, difficulty concentrating, hypervigilance, difficulty establishing and maintaining effective work relationships, and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The February 2013 VA examiner reported that based upon the constraints that he suffers on an emotional level, he is unable to take the only jobs located in his geographical location because they require him to travel with other people, and he cannot tolerate being around others without being able to "get away" from them.  The examiner further noted that it is possible for him to work as long as he has the adaptation to a job that he does not have to work around other people.  See February 2013 VA Examination Report.  

The Veteran testified that he also has difficulty hearing while working at a construction site due to the background noise, and that his inability to hear has proven to be a safety hazard while he is on the job.  See Hearing Tr. at 16-17.  Additionally, a February 2013 VA audiology examiner opined that, due to his hearing loss disability, the Veteran would have problems communicating with others in group situations or if there is background noise.  See February 2013 VA Audiology Examination Report.  

In light of this evidence, the Board finds that the Veteran is unable to obtain or maintain substantially gainful employment due to his service-connected disabilities.  Thus, the assignment of a schedular TDIU is warranted.  38 C.F.R. § 4.16(a).  

ORDER

Entitlement to a TDIU is granted, subject to the law and regulations governing the payment of VA monetary benefits.


REMAND

The issue of a higher initial rating for PTSD must remanded for the issuance of a Statement of the Case (SOC). As noted above, in February 2010, the Veteran submitted a NOD with the October 2009 rating decision assigning an initial 10 percent disability rating for PTSD.  Although the rating was later increased to 30 percent in a June 2010 rating decision, the full benefits sought were not granted and no SOC was issued.  Thus, this issue must be remanded for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue to the Veteran and his representative a SOC regarding the issue of entitlement to an initial rating in excess of 30 percent for service-connected PTSD until January 14, 2011, a rating in excess of 50 percent from  January 14, 2011 to October 19, 2012 and a rating in excess of 70 percent thereafter.  The Veteran should be advised of the requirements to timely perfect an appeal.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals                   

Department of Veterans Affairs


